Dismissed; Opinion Filed August 11, 2016.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00351-CV

                          MOHAMAD KOUDAIN, Appellant
                                     V.
                     ALEJANDRA PALACIOS-GUERRERO, Appellee

                      On Appeal from the 470th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 470-51394-2016

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Brown
                                   Opinion by Justice Evans
       The clerk’s record in this case is overdue. By postcard dated May 23, 2016, we informed

appellant that the Collin County District Clerk notified the Court that the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to provide, within ten days, verification of payment or arrangements to

pay for the clerk’s record or to provide written documentation that he had been found entitled to

proceed without payment of costs. We cautioned appellant that if he did not file the required

documentation we might dismiss the appeal without further notice. See TEX. R. APP. P. 37.3(b).

To date, appellant has not filed the required documentation or otherwise corresponded with the
Court regarding the status of the clerk’s record.

       Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE

160351F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MOHAMAD KOUDAIN, Appellant                         On Appeal from the 470th Judicial District
                                                   Court, Collin County, Texas
No. 05-16-00351-CV        V.                       Trial Court Cause No. 470-51394-2016.
                                                   Opinion delivered by Justice Evans. Justices
ALEJANDRA PALACIOS-GUERRERO,                       Lang-Miers and Brown participating.
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee ALEJANDRA PALACIOS-GUERRERO recover her
costs of this appeal from appellant MOHAMAD KOUDAIN.


Judgment entered this 11th day of August, 2016.




                                             –3–